Filed 4/25/22 In re V.S. CA2/5
N/OT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE
 In re V.S., Person Coming Under                                B313813
 Juvenile Court Law.
 _______________________________                                (Los Angeles County Super.
 LOS ANGELES COUNTY                                              Ct. No. 18CCJP07389A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 J.S.,

           Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Affirmed.
      Daniel G. Rooney, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.

                          _______________________________
                         INTRODUCTION
       Father appeals from the juvenile court’s orders
(1) sustaining a Welfare and Institutions Code section 342
supplemental petition as to his twelve-year-old son, (2) removing
son from his custody, and (3) terminating jurisdiction with a
family law order granting joint legal custody, sole physical
custody to mother, and unmonitored visits to father.1
       Father engaged in criminal activities throughout the
dependency case, was often absent from the home, thrusted
childcare responsibilities on other family members without
notice, and was incarcerated at the time jurisdiction was
terminated. Father does not dispute these facts but argues he
was able to provide supervision and protection for son, and son
was not at substantial risk of serious physical harm in his care.
Accordingly, he asserts insufficient evidence supports the
jurisdiction order and he should have been granted joint physical
custody. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     Initial Jurisdiction Based on Mother’s Conduct
       On November 16, 2018, the Los Angeles Department of
Children and Family Services (DCFS) filed a petition on behalf of
then-nine-year-old son under section 300, subdivisions (a) and
(b)(1), alleging that son was at risk of harm due to domestic
violence between mother and her husband. (Father and mother
were no longer in a relationship; the husband is not related to




1    All further undesignated statutory references are to the
Welfare and Institutions Code.


                                2
son.) At the time, son had been living with mother and her
husband, and had sporadic visits with father.2
      Because of the domestic violence concerns, on November 19,
2018, the court detained son from mother, placed him with
father, and granted mother visitation.
      At a February 8, 2019 adjudication hearing, mother pled no
contest to an amended section 300 petition. The juvenile court
removed son from mother and placed him with father, who was
nonoffending. The court ordered father to complete parenting
classes, family preservation services, and a fatherhood program.
The court ordered individual counseling, tutoring, and conjoint
counseling for son (if recommended by son’s therapist). The court
ordered father not to drive son without a valid driver’s license.
Mother’s separate case plan included several programs and
monitored visits. Father was not to be the monitor.
2.    Problems While Son Was in Father’s Care
      During son’s two-year placement with father, two issues
became apparent: (a) father had failed to address son’s
educational and mental health needs despite resources offered by
DCFS, and (b) father had placed son’s safety and welfare in
jeopardy by father’s frequent absence from the home without
making adequate arrangements for son. We describe the facts
related to each issue in turn. We do not provide detail about
mother’s reunification with son as it does not affect our analysis.3




2     Sometimes father would tell mother he was on his way to
pick up son but would not show up. Father had a history of going
months without seeing son.

3     Neither mother nor son is a party to this appeal.

                                 3
      a.      Father’s Failure to Address Son’s Educational and
              Mental Health Needs
      Although father initially participated in services, his
commitment waned throughout 2019 and ultimately ceased in
the fall of that year. He missed almost all of the family
preservation appointments, which led to the termination of
family preservation services in December 2019.
      By the fall, father had also stopped taking son to therapy
appointments, which were intended to address son’s trauma
when he was removed from mother’s home. Even though the
court had ordered father to enroll son in a tutoring program to
address his poor school performance and father had been offered
specific tutoring services for son, father failed to enroll son in
tutoring. DCFS repeatedly told father to obtain a referral from
son’s pediatrician for an Individualized Education Program
assessment to assist son in obtaining educational services, but
father failed to do so. Son was regularly absent from school such
that father had to meet with the district attorney to discuss his
failure to ensure school attendance. In February 2021, the school
reported that son’s biggest issues were lack of parental support
and poor attendance.
      b.      Placing Son’s Safety and Welfare in Jeopardy
      Father and son lived in the paternal grandmother’s home
with father and paternal uncle. Throughout the pendency of the
dependency proceedings, son was insistent that he wanted to
return to mother’s home. Son felt particularly uncomfortable in
the presence of father’s girlfriend. In April 2019, father
vandalized the girlfriend’s car in the school parking lot while




                                4
father was waiting to pick up son.4 Son left the school building in
time to witness his father’s arrest.
       On July 2, 2019, at the end of a DCFS visit at father’s
home, son discretely handed the social worker a letter. He wrote:
“My dad leaves with his girlfriend all the time . . . he hits me a lot
in front of his girlfriend and her kids . . . his girlfriend’s son hit
me with a broom but my dad didn’t do anything.” Son wrote that
mother would never leave him home with a grandparent to see a
romantic partner. In the letter he stated that mother took care of
him and mother and his stepdad never hit him. DCFS
investigated but concluded that the situation had stabilized
because father said he was no longer in contact with the
girlfriend and father was participating in services. Son wrote a
second letter the following month, this time to the dependency
court judge. He asked the court to allow him to return to
mother’s home and stated that mother “doesn’t hit me or make
. . . me feel bad.”
       DCFS’s initial assessment of stability was at a minimum
premature – father in fact continued to see the girlfriend. He
often left son in the care of mother or the maternal grandmother
during the day and overnight. (At this point in time, son was not
authorized to reside in mother’s home.) Father initially said he
left the child with family members because he was looking for a
job and participating in court-ordered services. Father continued
to be unemployed and had stopped engaging in services; yet he
continued to leave son regularly with others.
       Mother reported that at times, father dropped son off at her
home without any warning – son would just appear at her door.
Son likewise reported that father regularly left him with mother


4    The charges were dismissed after the girlfriend failed to
appear in court.

                                  5
or grandparents, lied about his whereabouts, and was
infrequently around. Son explained that father would say he was
going to the store, but then would be gone for hours. Father
would leave, and “I would end up falling asleep . . . when I woke
up he still wasn’t home.” Son reported that father often left him
to see the girlfriend and reiterated he did not feel safe when the
girlfriend was around.
       Throughout the dependency case, father engaged in
criminal activity. In addition to the 2019 vandalism arrest at the
school grounds, he was arrested for carjacking in November 2020,
vehicle theft in December 2020, domestic violence in February
2021, robbery in February 2021, and vehicle theft in March 2021.
On three separate occasions in February and March 2021, police
stopped father in stolen vehicles, twice when he was driving. In
the third, father was a passenger in a stolen vehicle, which was
stopped following a high speed chase. At the time, the car was in
his possession. On March 22, 2021, law enforcement arrested
father for robbery and incarcerated him. Father later told DCFS
that when he was arrested, he had made plans for son to remain
in mother’s care until father was released.
       On April 14, 2021, father consented in writing to transfer
custody of son to mother.
3.     Section 342 Petition
       On April 16, 2021, DCFS filed a subsequent petition under
section 342, alleging that, under section 300, subdivision (b)(1),
father was unable to provide ongoing care and supervision for son
because of father’s recent criminal activities. It stated that the
lack of ongoing supervision and failure to provide son with basic
life necessities endangered son’s physical health and safety, and




                                6
placed son at risk of serious physical harm and danger.5 The
petition alleged that on April 14, 2021, father gave consent for
son to be removed from father’s custody.
       On June 30, 2021, the juvenile court held a hearing on the
section 342 petition. Although still incarcerated, father appeared
and indicated to the court he was about to be released from
custody and placed into a program. The court admitted the
DCFS reports and exhibits. Father’s counsel argued that son was
not present when father engaged in criminal activities, and there
was no serious risk of harm to son. Counsel asserted that father
should not lose custody because he was incarcerated.
       Counsel for both DCFS and son asked the court to sustain
the petition and place son in mother’s custody with father having
monitored visitation.
       The court sustained the petition. The court agreed that
“just because somebody is incarcerated doesn’t mean their
children should be removed from them. Unfortunately, we have a
lot more here, and we have a lot from not only [son], who is 12,
but also from the mom.” The court stated father “would leave
[son] alone for hours of the night, and [son] indicated at one point
he did not feel safe with the father when [the girlfriend] was
around.” The court explained, “To just drop the child off at mom’s
house when mom didn’t have custody of the child or to just leave
the child at the paternal . . . or maternal grandmother’s house
and state ‘I’ll be back; I’m going to look for a job,’ or ‘I’m going to
the store,’ and then hours would go by and he wouldn’t return—
that is somebody who is putting the child at risk, not taking
proper care for this child.”


5     The petition also alleged that father’s mental and
emotional problems endangered son. The trial court dismissed
that count.

                                  7
      The juvenile court terminated jurisdiction with a family
court order that provided joint legal custody, sole physical
custody to mother, and unmonitored visits for father for at least
three hours per week. The court ordered father to complete 10
parenting classes, and stated father could go to family court to
seek joint physical custody following completion of the classes.
The court found by clear and convincing evidence that it was
reasonable and necessary to remove son from father and that
there were no services available that could provide for son’s
safety short of removal. Removal was necessary “because of the
father’s failure to make an appropriate plan for the minor.”
      Father filed a timely notice of appeal.
                           DISCUSSION
      Father argues that neither the order sustaining the section
342 petition nor the order removing son from father’s custody was
supported by substantial evidence.
1.    Substantial Evidence Supports the Court’s Decision
      to Sustain the Section 342 Petition
      Section 342 authorizes the filing of a subsequent petition
that alleges new facts or circumstances such that the child is a
person described by section 300. (§ 342, subd. (a).) Here, the
court sustained the section 342 petition pursuant to allegations
brought under section 300, subdivision (b)(1).6
     a.      Applicable Law
      Section 300, subdivision (b)(1) provides, in pertinent part,
that a child may be declared dependent if “child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of


6     The section 342 petition was the first instance father was
alleged to have been offending. The original petition was based
on domestic violence between mother and her husband.

                                 8
his or her parent or guardian to adequately supervise or protect
the child, or the willful or negligent failure of the child’s parent or
guardian to adequately supervise or protect the child from the
conduct of the custodian with whom the child has been left. . . .”
(§ 300, subd. (b)(1).) “A jurisdictional finding under section 300,
subdivision (b)(1), requires [the agency] to demonstrate the
following three elements by a preponderance of the evidence:
(1) neglectful conduct, failure, or inability by the parent;
(2) causation; and (3) serious physical harm or illness or a
substantial risk of serious physical harm or illness.” (In re L.W.
(2019) 32 Cal.App.5th 840, 848.)
       “We review the juvenile court’s jurisdictional findings for
sufficiency of the evidence. We review the record to determine
whether there is any substantial evidence to support the juvenile
court’s conclusions, and we resolve all conflicts and make all
reasonable inferences from the evidence to uphold the court’s
orders, if possible. However, substantial evidence is not
synonymous with any evidence. . . . [W]hile substantial evidence
may consist of inferences, such inferences must be a product of
logic and reason and must rest on the evidence; inferences that
are the result of mere speculation or conjecture cannot support a
finding.” (In re Drake M. (2012) 211 Cal.App.4th 754, 763, italics,
internal quotation marks and citations omitted.)
       b.    Substantial Evidence Supported the Jurisdiction
             Order
       We conclude substantial evidence supported the trial
court’s finding of substantial risk that son would suffer serious
physical harm if he remained in father’s custody. Father
frequently left son in the care of family members, lying about his
whereabouts and failing to state when he would return. Against
court orders, father dropped son off at mother’s house and left
him there overnight. Mother explained how son showed up at

                                  9
her door without any notice from father. This behavior
jeopardized son’s safety—there was no certainty that these
caregivers were available when son arrived and, in the event of
an emergency, father’s location and plans were often unknown.
       Several times during father’s absence, father was
committing crimes, for which he was arrested and jailed. Father
argues that son was not “even aware” of father’s criminal
pursuits. Putting aside the relevance of such a claim, it was not
even true: son watched the police arrest father for vandalizing
the girlfriend’s car at son’s school. Substantial evidence supports
the court finding of a nexus between father’s criminal activities
and his failure to properly supervise and protect son.
       Substantial evidence was also illustrated by father’s failure
to follow through with court-ordered parenting services, and his
non-compliance with court orders for tutoring and therapy for
son.7
2.     Substantial Evidence Supports the Removal Order
       Under section 361, subdivision (c)(1), a juvenile court may
remove a child from a parent’s physical custody where it finds, by
clear and convincing evidence, that there is a substantial danger
to the physical health, safety, protection, or physical or emotional
well-being of the child, or there would be if the child were
returned home, and there are no reasonable means to protect the
child without removal from the parent’s physical custody. (§ 361,
subd. (c)(1).) We review a removal order for substantial evidence,
but given the clear and convincing standard of proof in the trial
court, we “must determine whether the record contains
substantial evidence from which a reasonable trier of fact could


7     Father asserts that he took son to all therapy sessions. The
record indicates father stopped in 2019 and son only resumed
therapy in the summer of 2020 with mother’s assistance.

                                10
find the existence of that fact to be highly probable.” (In re V.L.
(2020) 54 Cal.App.5th 147, 154; see Conservatorship of O.B.
(2020) 9 Cal.5th 989, 997 [“When reviewing a finding made
pursuant to the clear and convincing standard of proof, an
appellate court must attune its review for substantial evidence to
the heightened degree of certainty required by this standard.”].)
       We reject out of hand father’s assertion that he lost custody
of son because he was incarcerated. The trial court plainly stated
that was not the basis of its decision, and nothing in the record
suggests otherwise.
       Father also asserts that because son previously suffered no
actual harm in his care and because the court granted him
unmonitored visitation, the removal was not supported by
substantial evidence. “ ‘The parent need not be dangerous and
the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child.’ ” (In re N.M. (2011) 197 Cal.App.4th 159, 169-170.) Nor
does occasional visitation equate to regular care of a child by a
custodial parent. Father’s suggestion that if he was good enough
to have unmonitored visits then he was good enough for custody
lacks logic and is not supported by legal authority or the record.
The court reasonably found there was a substantial risk of harm
if son had remained in father’s custody, given the responsibilities
attendant on a custodial parent.
       Substantial evidence also existed for the removal order and
the order awarding mother sole physical custody for many of the
same reasons the trial court’s jurisdictional finding was
supported by substantial evidence. Father regularly failed to
make adequate arrangements for son’s care, often engaged in
criminal activities (including vandalism in front of son), and
prioritized his time alone with the girlfriend over son’s welfare.



                                11
Significantly, he was deficient in obtaining necessary services for
son, so much so that son’s schooling suffered.
                         DISPOSITION
      We affirm the juvenile court’s orders.




                                       RUBIN, P. J.
WE CONCUR:




                        MOOR, J.



                        KIM, J.




                                  12